DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 01/28/2022.
Claims 1, 3, 7-8, 15, 29, 31, 41, 43-45, 47, 60, 62 and 68-71 are pending in the application. Claims 1, 7, 15 and 70-71 are currently amended. Claims 3 and 8 are previously presented.  Claims 2, 4-6, 9-14, 16-28, 30, 32-40, 42, 46, 48-59, 61 and 63-67 are cancelled. Claims 29, 31, 41, 43-45, 47, 60, 62 and 68-69 are withdrawn as being drawn to a nonelected invention (election was made without traverse in the reply filed 02/10/2020). Claims 1, 3, 7-8, 15 and 70-71 are hereby examined on the merits.


Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-8, 15 and 70-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai, "Stabilization of poultry processing by-products and poultry carcasses through direct chemical acidification", Bioresource Technology, 1995, 52, pages 69-77  (hereinafter referred to as Cai).
Regarding claims 1, 3, 7-8, 15 and 70-71, Cai teaches a composition comprising 98% by weight of a non-rendered and non-cooked poultry farm mortality as recited in claim 3 (e.g., dead laying-hen carcasses obtained from a farm) that is ground into a homogeneous mixture (e.g., using a GPR poultry grinder) as recited in claims 8 and 70, and 2% by weight of a preservative/ pH balancing agent (e.g., 90% formic acid), wherein the farm mortality is not plucked or skinned or de-feathered or deboned as recited in claim 7; and wherein the farm mortality protein has not undergone any additional processing prior to grinding the farm mortality protein and mixing with formic acid as recited in claims 70-71 (page 70, para. “Field experiments”).
Cai further teaches that the composition comprising an outer container which is a casing/bucket (e.g., partially-sealed plastic barrel) as recited in claim 15 (page 70, para. “Field experiments”), adapted to contain the composition within the outer container.

Response to Arguments
Applicant’s arguments filed 01/28/2022 with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791